Name: Commission Regulation (EEC) No 1977/89 of 3 July 1989 on the supply of various lots of white sugar as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 189/ 10 Official Journal of the European Communities 4. 7. 89 COMMISSION REGULATION (EEC) No 1977/89 of 3 July 1989 on the supply of various lots of white sugar as food aid Whereas given the situation on the sugar market and the special nature of the sector, the supplies should be taken from C-sugar produced outside the production quotas, as defined in Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in the sugar sector ^, as last amended by Regulation (EEC) No 1069/89 (6) ; whereas under that Regulation refunds and monetary compensatory amounts may not be granted on export levies and monetary compensatory amounts may not be charged on exports of C-sugar, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) "(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 2 085 tonnes of white sugar ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs : Article 1 C-Sugar shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 July 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . 0 OJ No L 172, 21 . 6. 1989, p. 1 . (') OJ No L 136, 26. 5 . 1987, p. 1 . &lt;*\ Ol No L 204. 25 . 7. 1987. D. 1 . O OJ No L 177, 1 . 7 . 1981 , p. 4. (') OJ No L 114, 27 . 4. 1989, p. 1 . 4. 7. 89 Official Journal of the European Communities No L 189/11 ANNEX I 1 . Operation No ('): 165/89 2. Programme : 1988 3 . Recipient (7) (') : Euronaid, Rhijngeesterstraatweg 40, Postbus 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Peru, Uruguay, Dominica, Guinea Bissau, Niger, Senegal, Angola, Equatorial Guinea, Zaire, Mozambique, Uganda, Tanzania, India, Burundi, Madagascar, Malawi, Egypt, Burkina Faso 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) (*) (6) : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (OJ No L 94, 21 . 4. 1972, p. 1 )) meeting the requirements set out in Article 3 (3) . of Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9 . 1977, p. 12) 8 . Total quantity ; 1 240 tonnes 9. Number of lots : one 10. Packaging and marking (") (l2) : new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 grams, net capacity 50 kilograms Marking on bags (at least 5 cm high) : "ACTION No 165/89 / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION / SUGAR' 11 . Method of mobilization (,0) : C-sugar produced in the Community as defined at (c) in the fourth sub ­ paragraph of Article 24 ( 1 ) of Regulation (EEC) No 1785/81 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 to 20. 8 . 1989 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 18 . 7. 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 25. 7. 1989 at 12 noon (b) period for making the goods available at the port of shipment : 10 to 31 . 8 . 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, batiment Loi 1 20, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer f) :  No L 189/12 Official Journal of the European Communities 4. 7 . 89 ANNEX II 1 . Operation No ('): 232/89 2. Programme : 1988 3. Recipient : M. G. Coosemans, UNHCR, Case PÃ ³stale 2500, CH-1211 Geneva 2 Depot, tel . 39 81 11 , telex 27492 UNHCR CH 4. Representative of the recipient (2) : The UNHCR Regional Liaison Representative for Africa, Ground Floor, EEC Building, Bole Road Higher 18, Kebele 26, House No 519, 001 Addis Ababa, Ethiopia 5 . Place or country of destination : Ethiopia 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) O ( ®) : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (OJ No L 94, 21 . 4. 1972, p. 1 ) meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9 . 1977, p. 12) 8 . Total quantity : 100 tonnes 9. Number of lots : one 10. Packaging and marking ("): new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 g, net capacity 50 kilograms Marking on bags (at least 5 cm high) : 'ACTION No 232/89 / SUGAR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR ASSISTANCE PROGRAMME / FOR REFUGEES IN ETHIOPIA / FOR FREE DISTRIBU ­ TION / ASSAB' 1 1 . Method of mobilization (l0) : C-sugar produced in the Community as defined at (c) in the fourth sub ­ paragraph of Article 24 ( 1 ) of Regulation (EEC) No 1785/81 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Assab 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 20. 8 . 1989 18. Deadline for the supply : 30. 9 . 1989 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 18 . 7. 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 25 . 7. 1989 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 to 31 . 8 . 1989 (c) deadline for the supply : 30 . 9. 1989 22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (9);:  4. 7. 89 Official Journal of the European Communities No L 189/ 13 ANNEX III 1 . Operation Nos (') : 95 and 96/89 2. Programme : 1989 3. Recipient Q : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Rome ; telex 626675 WFP I 4. Representative of the recipient (2) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Sudan 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) (*) (6) : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (OJ No L 94, 21 . 4. 1972, p. 1 ) meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9. 1977, p. 12) 8 . Total quantity : 695 tonnes 9. Number of lots : one (in two parts : A  185 tonnes ; B  460 tonnes) 10 . Packaging and marking ("): new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 grams, net capacity 50 kilograms Marking on bags (at least 5 cm high) : A : 'ACTION No 95/89-ETHIOPIA 0388401 / SUGAR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / ASSAB* B : 'ACTION No 96/89-ETHIOPIA 0388501 / SUGAR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / ASSAB' 11 . Method of mobilization (l0) : C-sugar produced in the Community as defined at (c) in the fourth sub ­ paragraph of Article 24 ( 1 ) of Regulation (EEC) No 1785/81 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment stage : 1 to 20. 8. 1989 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 18 . 7. 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 25. 7. 1 989 at 1 2 noon (b) period for making the goods available at the port of shipment : 10 to 31 . 8 . 1989 (c) deadline for the supply :  22. Amount of the tendering security : 15 ECU per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (9) :  No L 189/ 14 Official Journal of the European Communities 4. 7. 89 ANNEX IV 1 . Operation No (') : 354/89  Commission Decision of 30 July 1987 2. Programme : 1987 3. Recipient : Comores 4. Representative of the recipient (J) : Mr Said Ahmed Said Ali, Ministre des Finances, Moroni , BP 324, tel . 217 67, Moroni 5 . Place or country of destination : Comores 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (OJ No L 94, 21 . 4. 1972, p. 1 ) meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9 . 1977, p. 12) 8 . Total quantity : 100 tonnes 9. Number of lots : one (in two parts : A  60 tonnes ; B  40 tonnes) 10 . Packaging and marking (") : new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 grams, net capacity 50 kilograms Marking on bags (at least 5 cm high) : 'ACTION N ° 354/89 / SUCRE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE Ã LA RÃ PUBLIQUE ISLAMIQUE DES COMORES / DESTINÃ  Ã LA VENTE' 11 . Method of mobilization ( l#) ; C-sugar produced in the Community as defined at (c) in the fourth subparagraph of Article 24 ( 1 ) of Regulation (EEC) No 1785/81 12. Stage of supply : free at port of landing -  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : A  Moroni, B  Mutsamudu 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15. 8 . 1989 18 . Deadline for the supply : 15. 9 . 1989 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 18 . 7 . 1989 at 12 noon (Brussels time) 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 25 . 7. 1989 at 12 noon (Brussels time) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30. 8 . 1989 (c) deadline for the supply : 30 . 9 . 1989 22. Amount of the tendering security (4) : 1 5 ECU per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (9) :  4. 7. 89 Official Journal of the European Communities No L 189/ 15 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (') The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 levels. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of the Annexes, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of the Annexes,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05 0 The successful tenderer shall give the beneficiaries representatives at the time of delivery, a health certifi ­ cate. (6) The successful tenderer shall give the beneficiaries' representatives at the time of delivery, a certificate of origin. i7) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (*) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schtitz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. (9) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is not applicable . The rules given in Commission Regulation (EEC) No 2630/81 (OJ No L 258, 11 . 9 . 1981 , p. 16) apply to exporta ­ tion of sugar supplied under this Regulation. (10) The rule provided at the second indent in point (a) of Article 18 (2) of Regulation (EEC) No 2103/77 is binding for determination of the sugar category. (") Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (I2) The successful tenderer has to submit to the recipient's agent complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, number of which to be provided to the beneficiary's forwarder. Shipment to take place in 20 foot containers, conditions FCL/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisional of Article 1 3 (2), second subpara ­ graph, of Regulation (EEC) No 2200/87 shall not apply.